DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. 	The disclosure is objected to because of the following informalities: pars. 0148 and 0149 are identical. One of these paragraphs should be removed from the specification. 
Appropriate correction is required.
Claim Objections 
3. 	Claims 3, 6, 8-9, 15-16, and 20 are objected to because of the following informalities:  
Claim 3, line 1: for grammatical clarity, “. . . a midpoint of the distal segment . . .” should read as “. . . wherein a midpoint of the distal segment . . .”
Claim 6, line 6: for grammatical clarity, “. . . adjacent the proximal end . . .” should read as “. . . adjacent to the proximal end . . .”
Claim 6, line 6: “the proximal end of the distal segment” should read “the proximal end of the distal segment extended from the proximal segment of the distal tip” to clarify the antecedent basis of the recited limitation.  
Claim 8, line 2 and claim 9, line 2: these claims are objected to because they include reference characters which are not enclosed within parentheses (78 in claim 8 and 73 in claim 9). Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Alternatively, these reference characters may be deleted from the claims. 
Claim 9, lines 2-3: for clarity of antecedent basis, “. . . the proximal and the distal segments” should read “. . . the proximal segment of the dilator and the distal segment of the dilator.”
Claim 15, line 2: for grammatical clarity, a period should be added to the end of claim 15. 
Claim 16, line 2: for grammatical clarity, a comma should be added after “middle”. 
Claim 16, lines 2-3: to clarify the antecedent basis of the cited limitations, “. . . from proximal to distal portions . . .” should read “. . . from the proximal portion to the distal portion. . . “
Claim 20, line 3: “the thrombectomy device” should read “the mechanical thrombectomy device” to clarify the antecedent basis of the limitation. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1: it is unclear from the phrase, “. . . the dilator being retractable to expand and invert the distal tip and form a funnel shape in the deployed state” whether it is the distal tip forming the funnel shape or the dilator. For purposes of examination, this limitation will be interpreted as “ . . . the dilator being retractable to expand and invert the distal tip such that the distal tip forms a funnel shape in the deployed state.” 
Regarding claim 2: it is not clear from the limitation “. . . a distal segment extended from the proximal segment and being substantially flexible, a proximal end of the distal segment 
Regarding claim 6: both claim 2 (line 3) and claim 6 (line 3) introduce a proximal segment and a distal segment. In claim 2, the introduced segments are segments of the distal tip of the catheter body; in claim 6, the introduced segments are segments of the dilator. However, in claim 6, lines 3-6, it is not made clear which distal segment and which proximal segment is being referenced. This is how the pertinent limitations in claim 6 will be interpreted: 
Lines 2-3: each occurrence of “. . . the proximal segment . . .” will be read as “. . . the proximal segment of the dilator . . .” 
Lines 4-5: each occurrence of “. . . the distal segment . . .” will be read as “. . . the distal segment of the proximal segment of the dilator . . .”
Further regarding claim 6: in lines 5-6, it is not clear whether it is the pull ring or the contact element that is being aligned at or adjacent to the proximal end of the distal segment. For purposes of examination, lines 5-6 will be read as, “. . . from the distal segment, the contact element being configured to contact and translate proximally the pull ring until the pull ring is aligned at or adjacent to the proximal end of the distal segment extended from the proximal segment of the distal tip.”
Claim 19 recites the limitation "the captured thrombus" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “the thrombus”.
Claim 20 recites the limitation "the occlusive thrombus" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “an occlusive thrombus”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dubrul et al. (US 20010011182 A1), hereinafter Dubrul.
Regarding claim 1 (as understood in light of the 112(b) issues notes above), Dubrul teaches a catheter system (catheter system; annotated fig. 5-6) actuatable to a deployed state (bottom portion of annotated fig. 5-6), comprising: a catheter body (16; annotated fig. 5-6) comprising a lumen (lumen; annotated fig. 5-6); and a dilator (28) positioned at least partially within the lumen (annotated fig. 5-6), a distal end (30) of the dilator releasably connected to a distal tip (20) of the catheter body (16) (annotated fig. 5-6), the dilator being retractable to expand and invert the distal tip and form a funnel shape in the deployed state (annotated fig. 5-6).

    PNG
    media_image1.png
    651
    865
    media_image1.png
    Greyscale

Annotated Figure 5-6 (from Figures 5-6 of Dubrul)

Regarding claim 2 (as understood in light of the 112(b) issues notes above), Dubrul further teaches the distal tip comprising: a proximal segment (proximal segment of distal tip; annotated fig. 5-6); and a distal segment extended from the proximal segment (distal segment; annotated fig. 5-6) and being substantially flexible (the distal segment is able to flex into a funnel shape; annotated fig. 5-6), a proximal end of the distal segment extended from the proximal segment (proximal end of distal segment; annotated fig. 5-6) and comprising a pull ring (pull ring; annotated fig. 5-6) adjacent and/or connected to a distal end of the distal segment (the pull ring is both adjacent to and connected to a distal end of the distal segment; annotated fig. 5-6).
Regarding claim 3 (as understood in light of the 112(b) issues notes above), Dubrul further teaches a midpoint of the distal segment in a collapsed state transitions to being a distalmost atraumatic end of the funnel shape in the deployed state distal of the catheter body (annotated fig. 5-6).
Regarding claim 4 (as understood in light of the 112(b) issues notes above), Dubrul further teaches the distal segment in a collapsed state being substantially tubular (top portion of annotated fig. 5-6) and in the deployed state comprising the funnel shape (bottom portion of annotated fig. 5-6), an air cushion formed by the funnel shape between the distal end and the pull ring (annotated fig. 5-6).
Regarding claim 6 (as understood in light of the 112(b) issues notes above), Dubrul further teaches the dilator comprising a proximal segment (proximal segment of dilator; annotated fig. 5a); a distal segment distal of the proximal segment (distal segment; annotated fig. 5a) comprising a diameter greater than the proximal segment (greatest diameter; annotated fig. 5a), the distal segment comprising a contact element (annotated fig. 5a) extended radially outward from the distal segment and configured to contact and translate proximally the pull ring until being aligned at or adjacent the proximal end of the distal segment (when the dilator is pulled in the proximal direction, the contact element is configured to contact and translate proximally the pull ring until the pull ring is aligned at or adjacent to the proximal end of the distal segment extended from the proximal segment of the distal tip; annotated fig. 5-6).

    PNG
    media_image2.png
    252
    624
    media_image2.png
    Greyscale

Annotated Figure 5a (from Figure 5 of Dubrul)
Regarding claim 7 (as understood in light of the 112(b) issues notes above), Dubrul further teaches the contact element comprising an interference fit with the distal end of the distal tip of the catheter body (annotated fig. 5a).
Regarding claim 8 (as understood in light of the 112(b) issues notes above), Dubrul further teaches the distal segment of the dilator (distal segment; annotated fig. 5a) comprising a greatest diameter at the contact element (greatest diameter; annotated fig. 5a) and decreases from the contact element to the distal end of the distal segment (annotated fig. 5a).
Regarding claim 9 (as understood in light of the 112(b) issues notes above), Dubrul further teaches the distal segment of the dilator (distal segment; annotated fig. 5a) comprising a greatest diameter at the contact element (greatest diameter; annotated fig. 5a) and tapers from the contact element to a junction between the proximal and distal segments (junction; annotated fig. 5a).
Regarding claim 10 (as understood in light of the 112(b) issues notes above), Dubrul further teaches the proximal segment of the dilator (proximal segment of dilator; annotated fig. 5a) being highly flexible (the proximal segment of the dilator is flexible enough to navigate vasculature, indicating a high degree of flexibility; par. 0032).
Regarding claim 13 (as understood in light of the 112(b) issues notes above), Dubrul further teaches the proximal end of the distal tip and the pull ring are locked together in the deployed state (the proximal segment of the distal tip and the pull ring lock bottom portion of annotated fig. 5-6).
Regarding claim 15 (as understood in light of the 112(b) issues notes above), Dubrul further teaches the distal tip being configured to first expand to a substantially conical shape before inverting to form the funnel shape (Dubrul discloses a catheter distal tip as structurally claimed; therefore the device taught by Dubrul is considered capable first expanding to a substantially conical shape before inverting to form the funnel shape as shown in annotated fig. 5-6).
Regarding claim 17, Dubrul teaches a method of inverting an expansile catheter in a blood vessel, comprising: advancing the catheter to a target site (par. 0036); retracting, by a dilator at least partially within a lumen of the catheter, a distal tip of the catheter (annotated fig. 5-6, par. 0036), causing the distal tip to expand and invert to a funnel shape (annotated fig. 5-6, par. 0036).
Regarding claim 18, Dubrul further teaches restricting, by the funnel shape, flow in the blood vessel (the physical presence of the funnel shape in the blood vessel 32 will result in blood flow restriction within the blood vessel; annotated fig. 5-6, par. 0027).
Regarding claim 19 (as understood in light of the 112(b) issues notes above), Dubrul further teaches withdrawing the dilator from the catheter (annotated fig. 5-6); aspirating through the catheter to stimulate a thrombus (34) into a mouth of the funnel shape (par. 0028: “Thus the catheter has an annulus of about 2.3 mm around the support wire, through which annulus the blood occlusion is aspirated.”); and withdrawing the catheter with the captured thrombus from the patient (one having ordinary skill in the art will understand that after capturing the thrombus from the patient, the catheter will be withdrawn from the patient to complete the procedure).
Regarding claim 20 (as understood in light of the 112(b) issues notes above), Dubrul further teaches capturing the occlusive thrombus with a mechanical thrombectomy device (mechanical thrombectomy device 24; fig.8); and withdrawing the thrombectomy device into the funnel shape of the catheter (fig. 8, par. 0037).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 (as understood in light of the 112(b) issues notes above) is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul in view of Pinchuk et al. (US 20150306311 A1), hereinafter Pinchuk.
Regarding claim 5, Dubrul further teaches that the distal segment may be a tubular braid (pars. 0015 and 0044; the distal segment is referred to as “the blocking element”).
	Dubrul fails to teach the distal segment divided into a proximal braid portion and a distal spiral portion.
	Pinchuk teaches an endovascular device (par. 0004) comprising a distal segment (1014; figs. 17A-17C) divided into a proximal braid portion (1027) and a distal spiral portion (1029). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the distal segment in Dubrul to be a distal segment comprising a proximal braid portion and a distal spiral portion as taught by Pinchuk as both these inventions and the claimed invention are directed towards endovascular devices wherein therapeutic agents may be delivered to a target site through a catheter and the references were well-known in the art prior to the effective filing date of the claimed invention. Dubrul teaches in par. 0045 
Regarding claim 16, Dubrul further teaches that the distal segment may be a tubular braid (pars. 0015 and 0044; the distal segment is referred to as “the blocking element”).
	Dubrul fails to teach the distal tip comprising a braid comprising proximal, middle and distal portions, wherein the braid comprises filaments extended from proximal to distal portions in a helical configuration, wherein the distal portion comprises sufficient radial force to push the proximal portion radially outwardly while being configured to accommodate various vessel sizes in an atraumatic manner.
	Pinchuk teaches a distal tip comprising a braid (1014; figs. 17A-17C) comprising proximal (1027), middle (1033) and distal (1029) portions, wherein the braid comprises filaments extended from proximal to distal portions in a helical configuration (1014 is formed from one braided tubular construct, wherein some portions of the fibers are of the braid are removed from the distal portion. The remaining whole fibers extend from the proximal to the distal portion of the braid in a helical configuration; figs. 17A-17C, par. 0077), wherein the distal portion comprises sufficient radial force to push the proximal portion radially outwardly (figs. 17B-17C, par. 0076) while being configured to accommodate various vessel sizes in an atraumatic manner (Pinchuk discloses a distal tip as structurally claimed; therefore the device taught by 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the distal tip in Dubrul to be a distal tip comprising a braid comprising proximal, middle and distal portions, wherein the braid comprises filaments extended from proximal to distal portions in a helical configuration, wherein the distal portion comprises sufficient radial force to push the proximal portion radially outwardly as taught by Pinchuk as both these inventions and the claimed invention are directed towards endovascular devices wherein therapeutic agents may be delivered to a target site through a catheter and the references were well-known in the art prior to the effective filing date of the claimed invention. Dubrul teaches in par. 0045 that prior to or in place of aspiration, a targeted occlusion can be obliterated with a chemical dissolving agent. Pinchuk teaches in par. 0004 and par. 0079 that a braid (referred to as a valve in the disclosure) such as that shown in figs. 17A-17C prevents reflux of delivered therapeutic agents to non-target sites. It would therefore have been obvious to one of ordinary skill in the art to have substituted the distal tip as taught by Dubrul with a braid as taught by Pinchuk, as such a modification would be a simple substitution of one known element for another with the predictable result of a catheter device as taught by Dubrul equipped with a braid as taught by Pinchuk that is capable of preventing the reflux of chemical dissolving agents upstream of a targeted occlusion.
Claim 11 (as understood in light of the 112(b) issues notes above) is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul in view of Okushi et al. (US 20070293887 A1), hereinafter Okushi.
	Dubrul teaches a portion of the distal segment that is a short nose (annotated fig. 5a). 
	Dubrul fails to teach a substantially flexible segment extending distally of the stiffer distal segment, the substantially flexible segment being a short nose.

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the distal segment in Dubrul to be made of an elastic material as taught by Okushi as both these inventions and the claimed invention are directed towards catheter assemblies for removing thrombi from blood vessels and the references were well-known in the art prior to the effective filing date of the claimed invention. Dubrul is silent as to what material is used to construct the distal segment. Okushi teaches in par. 0102 that the distal segment 5A is formed of an elastic material. It would therefore have been obvious to one of ordinary skill in the art to have made the distal segment in Dubrul of an elastic material as taught by Okushi, as such a modification is a simple combination of prior art elements with the predictable result of a distal segment as taught by Dubrul wherein the distal segment is constructed of an elastic material as taught by Okushi. Because the distal segment would be constructed of one kind of elastic material, the area of the distal segment that is the short nose would be substantially more flexible than the area of the distal segment at the greatest diameter due to the decreased thickness of the material at the short nose. 
Claim 12 (as understood in light of the 112(b) issues notes above) is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul in view of Baker et al. (US 20130289697 A1), hereinafter Baker.
	Dubrul fails to teach the proximal segment of the dilator comprising a fiber reinforcement system to negate elongation.
Baker teaches a fiber reinforcement system consisting of longitudinal strands (46, 48; fig. 3) that prevent elongation in tubular medical devices (par. 0012). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the longitudinal strands as taught by Baker into the proximal 
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783